UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6324


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANGELO GALLOWAY, a/k/a Gelo,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:10-cr-00096-MSD-TEM-2)


Submitted:   September 14, 2015          Decided:   September 16, 2015


Before SHEDD and    DUNCAN,    Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Angelo Galloway, Appellant Pro Se. Sherrie Scott Capotosto,
Benjamin L. Hatch, Assistant United States Attorneys, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Angelo Galloway appeals the district court’s order denying

his motion for recusal and his Fed. R. Civ. P. 60(b) motion

seeking relief from its judgment denying 28 U.S.C. § 2255 (2012)

relief, as well as the court’s order denying his Fed. R. Civ. P.

59(e) motion seeking to alter or amend the order denying Rule

60(b)       relief.      For       the    reasons         that    follow,       we    affirm       the

district court’s orders.

        A    prisoner     cannot          appeal      a    final        order    in     a     § 2255

proceeding          unless     a     circuit          justice       or       judge      issues       a

certificate of appealability (COA).                          28 U.S.C. § 2253(c)(1)(B)

(2012).        Generally, a COA is required to appeal an order denying

a Rule 60(b) motion in a § 2255 proceeding.                                  Reid v. Angelone,

369 F.3d 363,     369       (4th    Cir.       2004).         This       court       recently

clarified, however, that a COA is not required in the limited

circumstance in which the district court dismisses a Rule 60(b)

motion as an unauthorized, successive habeas petition.                                       United

States v. McRae, 793 F.3d 392, 399-400 (4th Cir. 2015).

        To file a successive § 2255 motion in the district court, a

prisoner must first obtain preauthorization from this court.                                        28

U.S.C. §§ 2244(b)(3)(A), 2255(h) (2012).                           Although a prisoner is

permitted       to    seek   Rule        60(b)     relief        from    a   district        court’s

judgment       in    a   § 2255      proceeding,           “a     district       court       has    no

discretion to rule on a Rule 60(b) motion that is functionally

                                                  2
equivalent     to    a    successive         [§ 2255]   application.”             United

States v. Winestock, 340 F.3d 200, 206 (4th Cir. 2003).                          Where a

Rule 60(b) motion “challenges some defect in the integrity of

the federal habeas proceedings,” it is a true Rule 60(b) motion

and may be reviewed without preauthorization.                       McRae, 793 F.3d

at    397   (internal      quotation        marks   omitted).        Applying      these

principles, we conclude the § 2253(c) COA requirement does not

apply to this appeal.

       We   review   for       abuse   of    discretion     the    district      court’s

denial of a Rule 59(e) or a Rule 60(b) motion.                            Mayfield v.

Nat’l Ass’n for Stock Car Auto Racing, Inc., 674 F.3d 369, 378

(4th Cir. 2012) (Rule 59(e)); MLC Auto., LLC v. Town of S.

Pines, 532 F.3d 269, 277 (4th Cir. 2008) (Rule 60(b)).                           We also

review for abuse of discretion the district court’s denial of a

recusal motion.           United States v. Whorley, 550 F.3d 326, 339

(4th Cir. 2008).

       As the district court properly concluded, Galloway’s Rule

60(b) motion seeking relief from the district court’s § 2255

judgment is the functional equivalent of a successive § 2255

motion, and the district court lacked jurisdiction to consider

it.     Similarly,       the    portion     of   Galloway’s       Rule   59(e)    motion

challenging the dismissal of his Rule 60(b) motion and repeating

his   challenges     to    his    criminal       judgment   was     equivalent     to   a



                                             3
successive § 2255 motion and therefore properly dismissed for

lack of jurisdiction.

       Insofar      as   Galloway’s          Rule    59(e)     motion      challenged            the

district court’s treatment of a pro se ethics grievance filed

against the prosecutor in his criminal case, those arguments are

not    properly       raised    in   a   postjudgment          motion          in   his     § 2255

proceeding.           Moreover,        the     ethics        complaints         addressed         in

Galloway’s informal brief are based on the same allegations of

prosecutorial misconduct that have been rejected by the district

court and this court.             Galloway’s refusal to accept the courts’

rulings on these claims is not a valid basis for postjudgment

relief.

       Galloway       based    his     demand       for     recusal       on    the       district

judge’s adverse rulings and status as a defendant in Galloway’s

42     U.S.C.    § 1983        (2012)        action       related     to        his       criminal

prosecution.           However,      “judicial        rulings       alone       almost       never

constitute      a     valid    basis     for    a     bias    or    partiality            motion.”

Liteky v. United States, 510 U.S. 540, 555 (1994).                                       Rather, a

judge’s opinions formed during the current or prior proceedings

are not grounds for recusal “unless they display a deep-seated

favoritism       or      antagonism          that     would        make        fair       judgment

impossible.”          United States v. Lentz, 524 F.3d 501, 530 (4th

Cir.    2008)    (internal       quotation          marks     omitted).             We    find    no

evidence of such antagonism or partiality by the district judge.

                                               4
Nor    does   Galloway’s       unsuccessful     § 1983       action      require     the

judge’s    recusal.      See    United    States      v.    Cooley,      1 F.3d 985,

993-94 (10th Cir. 1993).          Thus, the district court did not abuse

its discretion in denying Galloway’s recusal motion.

       Accordingly, we affirm the district court’s orders.                             We

deny   Galloway’s     request     for    in   camera       review   of       grand   jury

transcripts.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court   and    argument      would    not   aid    the      decisional

process.

                                                                               AFFIRMED




                                         5